Title: James Madison to James Maury, 5 April 1828
From: Madison, James
To: Maury, James


                        
                            
                                Dr Sir
                            
                            
                                
                                    Montpr.
                                
                                Apl. 5. 1828
                            
                        
                        Your favor of Jany 29-30. with the interesting Gazettes then & afterwards kindly sent, have been duly recd.
                            Your friend Mr Hagarty has not yet afforded me an opportunity for the welcome I shall feel a pleasure in giving him, over
                            my threshold.
                        Your advice to the Tobacco Planters is very good but it will not be followed for 3 reasons: 1. because good
                            advice it apt to be disregarded. 2. because it is difficult to find a substitute. 3. because the fitness of western
                            climates for that article and the fall in the price of Cotton would defeat the plan of a Stint
                            cultivation in Virginia. The present hope of relief from the bad market for our agricultural products, seems to be founded
                            on attempts at manufactories, for which several charters of incorporation are already granted by the General assembly. The
                            idea is perhaps sound eno’ that slave labor is well adapted to them, and the material of Cotton is particularly
                            convenient The want of capital & managing habits, are the great obstacles. Should these requisites be tempted
                            hither from the Northern States, the experiment is not unpromising. It is much stimulated by the actual state of the
                            market for the 2 Staples of Flour & Tobo wch. are very low: the former crop also short, & the quality of
                            the latter inferior, unless G. B. should favor these articles more than is probable we must be driven to a change of some
                            sort that will have the effect of reducing our imports from her, within our means to pay for them. It is to be regretted
                            that 2 nations having such a mutual interest in fostering liberal intercourse should have it thwarted by a narrow policy
                            on either side. It is in some respects lucky for G. B. that her commercial rivals imitate rather than take advantage of
                            her restrictive laws. I observe that the silk manufactures are a favorite & a successful branch at present,
                            & next in amount to the Cotton. What would be the effect, if France & the other competitors were to say to
                            the U. S., favor our Silk fabrics in your market by reducing the duty on them below that on the Silks of our Rival, and we
                            will give an Equivalent encouragement to your great staples in our Markets. There is probably no regulation countervailing
                            the British laws, that would excite so little objection in the U. S.; Silks being an article of luxury, & fashion,
                            & the use of them not materially different in the several States. The existing Treaty with G. B. may create a
                            difficulty in such a discrimination, but it provides for its own repeal on a years previous notice, by either party. I
                            wish rather than expect that the New administration in England would fully meet the friendly & reciprocal policy
                            of the U. S. and give an earnest of it by putting an end to the Colonial question. If they chuse to prohibit all foreign
                            trade to their colonies according to the monopolizing code, of nations having Colonies, they have a right to do so and we
                            none to complain. But if departing themselves from that code, they open colonial ports for foreign trade, the rule of
                            reciprocity, is as applicable to the navigation in that case, as in the case of ports elsewhere. And the fact seems,
                            not to have been sufficiently noticed that the British Govt. is the only one that has ever attempted to monopolize the
                            navigation when permitted at all, between her Colonies & foreign ports. It has not been unusual for France &
                            Spain to open their Colonial ports for supplies from the U. S. but in all such cases the navigation was reciprocally free.
                        Your letter of Feby. 24. 1827. referring to remarks in the Liverpool Mercury came to hand in due time, and it
                            was my intention to have answered it; but unluckily the Newspapers were taken away & not recovered. You were very
                            safe, I have no doubt, in the ground you took in vindication of Virg as to the Slave trade.
                        I do not touch on our political agitations. The Presidential Canvas, & the Tariff policy, the two
                            chief causes of them find their way to you thro’ newspapers, which I take for granted you have abundant opportunities of
                            looking into.
                        I am sorry I can not give you a satisfactory account of the prospects for the Monticello family. The examples
                            of S. Carolina & Louisiana have been followed by no other States, not even by Virga. The scheme of a lottery fell
                            thro’ entirely. The personal Estate excepting a few articles of ornamental furniture [was sold] better than was expected;
                            leaving however a balance of debts, which a sale of the landed, at this time wd probably not meet. It is proposed to
                            publish at an early day, 3 or 4 vols. of Mr. Jefferson’s manuscripts, which may prove a considerable resource, if
                            circumstances shd. do justice to their intrinsic value.
                        I congratulate you on the vigour of your health at the advanced age you hail from. But if you select a
                            precedent for your longevity, I recommend, instead of Mr. Carroll’s that of your old friend my mother, now in her
                            ninetyseventh year, which allows you therefore a certainty of 15 years to come, with a promise of still more; her health
                            at present being quite good. She always receives with pleasure, & directs a return of your kind recollections.
                            With that accept every wish for your happiness from Mrs. Madison and myself.
                        
                            
                                J M
                            
                        
                    